Judgment of the Supreme Court, Westchester County, dated April 12, 1965, modified, on the law and the facts, by increasing the amount of the judgment for plaintiff from $2,466.42 [eoneededly paid since judgment] to $4,835.92, with interest to be computed, and by providing that recovery of such judgment shall be with costs and disbursements in lieu of the provisions that the judgment be without costs or disbursements in the action. As so modified, judgment affirmed, with costs to appellant. Findings of fact contained in the opinion-decision below inconsistent herewith are reversed and new findings are made as indicated herein. In the light of all the circumstances, including those set forth in the opinion-decision below, a sum of $3,700 should not have been allowed as a credit to defendants for work not finished by plaintiff. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.